DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted February 14, 2022.  Claims 1, 12 – 13, and 18 are amended.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

Claim Rejections - 35 USC § 101
The rejections of claims 1 – 20 under 35 USC § 101 are withdrawn by the Examiner based on the changes made by the Applicant to the claims.  The 35 USC § 101 rejections have been withdrawn because the inclusion of “storing, by the server, the one or more high-level domain-specific constructs in a distributed storage system comprising a plurality of distributed storages, wherein each one of the plurality of distributed storages is physically co- located with a particular one of the first set of the plurality of batch processing nodes, wherein the one or more healthcare facilities are provided real-time accessPage 2 of 234847-1054-6684 viApplication No. 16/727,405Attorney Docket No. 27098.336845Response Filed 02/14/2022Reply to Office Action of: 09/14/2021 to the one or more high-level domain-specific constructs stored in the distributed storage system”,  “receiving, by the server, a document in human-readable form, the document corresponding to the one or more health intervention programs”, “identifying in the document, by the server utilizing the first set of the plurality of batch processing nodes, a set of concepts by identifying a set of nouns representing the set of concepts in the document”, “identifying in the document, by the server utilizing the first set of the plurality of batch processing nodes, a set of concept-specific functions by identifying one or more of a set of verbs, a set of conditions for the set of concepts, and a set of characteristics for the set of concepts in the document, wherein the one or more of the set of verbs, the set of conditions for the set of concepts, and the set of characteristics for the set of concepts correspond to the set of concepts and represent the set of concept-specific functions”, “using the set of concepts and the set of concept-specific functions identified in the document to generate, by the server utilizing the first set of the plurality of batch processing nodes, computer-readable code that corresponds to the document in human-readable form, the computer-readable code comprising a first set of high- level clinical logic”, “storing, by the server utilizing the first set of the plurality of batch processing nodes, the first set of high-level clinical logic in the distributed storage system”, “providing, by the server, over a computer network to the one or more healthcare facilities a notification of the identification of the one or more members of the population who qualify for the one or more health intervention programs”, “Continuously monitoring and receiving, by the server, one or more updates to the one or more sets of raw patient population health data in real-time in the plurality of disparate formats from at least one of the one or more healthcare facilities”, “automatically converting, by the server utilizing a second set of the plurality of batch processing nodes, the one or more updates to the one or more sets of raw patient population health data from the plurality of disparate formats to the standard format and automatically grouping the one or more sets of standardized updated patient population health data into one or more updated high-level domain-specific constructs”, “storing, by the server, the one or more updated high-level domain-specific constructs in the distributed storage system and providing the one or more Page 4 of 234847-1054-6684 viApplication No. 16/727,405Attorney Docket No. 27098.336845Response Filed 02/14/2022Reply to Office Action of: 09/14/2021healthcare facilities real-time access to the one or more updated high-level domain- specific constructs stored in the distributed storage system”, “executing, by the server utilizing the second set of the plurality of batch processing nodes, the first set of high-level clinical logic against the one or more high-level domain-specific constructs and the one or more updated high-level domain-specific constructs to generate an updated identification of the one or more members of the population who qualify for the one or more health intervention programs and storing the updated identification of the one or more members of the population who qualify for the one or more health intervention programs in the outcome data store”, and “automatically providing, by the server, over the computer network to the one or more healthcare facilities a second notification of the updated identification of the one or more members of the population who qualify for the one or more health intervention programs”.  The inclusion of these limitations, in combination with the previously outlined additional elements (including, but not limited to, “One or more non-transitory computer-storage media having computer- executable instructions embodied thereon that, when executed by a computing device”, “automatically”, “storing the one or more sets of patient population health data in association with a distributed storage system”, “electronic medical record systems”, “user interface”, “runtime engine”, “batch processing nodes”, and “incremental processing nodes”) integrate the abstract idea into a practical application and for this reason, the 35 U.S.C. 101 rejections are withdrawn.

Claim Rejections - 35 USC § 103
The rejections of claims 1 – 20 under 35 USC § 103 are withdrawn by the Examiner based on the amendments made by the Applicant to the claims.  The 35 USC § 103 rejections have been withdrawn because the amended claims overcome the prior art.  In particular, the arguments that were found to be persuasive include claim 1 is amended to recite, in combination with the other previously claimed elements, ““storing, by the server, the one or more high-level domain-specific constructs in a distributed storage system comprising a plurality of distributed storages, wherein each one of the plurality of distributed storages is physically co- located with a particular one of the first set of the plurality of batch processing nodes, wherein the one or more healthcare facilities are provided real-time accessPage 2 of 234847-1054-6684 viApplication No. 16/727,405Attorney Docket No. 27098.336845Response Filed 02/14/2022Reply to Office Action of: 09/14/2021 to the one or more high-level domain-specific constructs stored in the distributed storage system”,  “receiving, by the server, a document in human-readable form, the document corresponding to the one or more health intervention programs”, “identifying in the document, by the server utilizing the first set of the plurality of batch processing nodes, a set of concepts by identifying a set of nouns representing the set of concepts in the document”, “identifying in the document, by the server utilizing the first set of the plurality of batch processing nodes, a set of concept-specific functions by identifying one or more of a set of verbs, a set of conditions for the set of concepts, and a set of characteristics for the set of concepts in the document, wherein the one or more of the set of verbs, the set of conditions for the set of concepts, and the set of characteristics for the set of concepts correspond to the set of concepts and represent the set of concept-specific functions”, “using the set of concepts and the set of concept-specific functions identified in the document to generate, by the server utilizing the first set of the plurality of batch processing nodes, computer-readable code that corresponds to the document in human-readable form, the computer-readable code comprising a first set of high- level clinical logic”, “storing, by the server utilizing the first set of the plurality of batch processing nodes, the first set of high-level clinical logic in the distributed storage system”, “providing, by the server, over a computer network to the one or more healthcare facilities a notification of the identification of the one or more members of the population who qualify for the one or more health intervention programs”, “Continuously monitoring and receiving, by the server, one or more updates to the one or more sets of raw patient population health data in real-time in the plurality of disparate formats from at least one of the one or more healthcare facilities”, “automatically converting, by the server utilizing a second set of the plurality of batch processing nodes, the one or more updates to the one or more sets of raw patient population health data from the plurality of disparate formats to the standard format and automatically grouping the one or more sets of standardized updated patient population health data into one or more updated high-level domain-specific constructs”, “storing, by the server, the one or more updated high-level domain-specific constructs in the distributed storage system and providing the one or more Page 4 of 234847-1054-6684 viApplication No. 16/727,405Attorney Docket No. 27098.336845Response Filed 02/14/2022Reply to Office Action of: 09/14/2021healthcare facilities real-time access to the one or more updated high-level domain- specific constructs stored in the distributed storage system”, “executing, by the server utilizing the second set of the plurality of batch processing nodes, the first set of high-level clinical logic against the one or more high-level domain-specific constructs and the one or more updated high-level domain-specific constructs to generate an updated identification of the one or more members of the population who qualify for the one or more health intervention programs and storing the updated identification of the one or more members of the population who qualify for the one or more health intervention programs in the outcome data store”, and “automatically providing, by the server, over the computer network to the one or more healthcare facilities a second notification of the updated identification of the one or more members of the population who qualify for the one or more health intervention programs”.  The rejection of the amended claims would require an unreasonable combination of the available prior art. Thus, the cited prior art fails to address the limitations in the claimed combination in independent claims 1, 12, and 18, and for at least this reason, the 35 U.S.C. 103 rejections are withdrawn.   

Allowable Subject Matter
Claims 1 – 20 are allowed.  The following is an Examiner’s statement of reasons for allowance:  
The Applicant’s arguments filed in the amendment submitted February 14, 2022, with respect to claims 1 – 20, have been fully considered and are at least partially persuasive in view of the submitted amendment.  In particular, the arguments that were found to be persuasive include the claims provide significantly more than the abstract idea as the claims provide an inventive concept that develops high-level clinical logic from a document received in human-readable form and executes the high-level clinical logic against the patient population health data in order to identify members of the population who qualify for one or more health intervention programs. which integrate the abstract idea into a practical application.  The claims are significantly more than an abstract idea as they provide distributed functionality around the network described by the invention, and for this reason, the 35 U.S.C. 101 rejections are withdrawn.
The closest prior art of record, neither alone nor in combination, teach the invention as claimed in independent claims 1, 12, and 18; therefore, the closest prior art of record does not anticipate or otherwise render the claimed invention obvious. The rejection of the amended claims would require an unreasonable combination of the available prior art. Thus, the cited prior art fails to address the limitations in the claimed combination in independent claims 1, 12, and 18, and for at least this reason, the 35 U.S.C. 103 rejections are withdrawn.   

All claims dependent thereon, namely claims 2 – 11, 13 – 17, and 19 – 20, are hereby indicated as being allowed for at least the same rationale as applied to claim 1 above, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626